UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-604 WALGREEN CO. (Exact name of registrant as specified in its charter) Illinois 36-1924025 (State of Incorporation) (I.R.S. Employer Identification No.) 200 Wilmot Road, Deerfield, Illinois (Address of principal executive offices) (Zip Code) (847) 914-2500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer”, “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þAccelerated Filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ The number of shares outstanding of the registrant's Common Stock, $.078125 par value, as of May 31, 2011 was 905,418,846. WALGREEN CO. FORM 10-Q FOR THE QUARTER ENDED MAY 31, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Consolidated Condensed Financial Statements (Unaudited) a) Balance Sheets b) Statements of Earnings c) Statements of Cash Flows d) Notes to Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure about Market Risk Item 4. Controls and Procedures PART II.OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits PART I. FINANCIAL INFORMATION Item 1.Consolidated Condensed Financial Statements (Unaudited) The consolidated condensed financial statements of Walgreen Co. and subsidiaries included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.The Consolidated Condensed Balance Sheets as of May 31, 2011, August 31, 2010 and May 31, 2010, the Consolidated Condensed Statements of Earnings for the three and nine months ended May 31, 2011 and 2010, and the Consolidated Condensed Statements of Cash Flows for the nine months ended May 31, 2011 and 2010, have been prepared without audit.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these consolidated condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company's latest Annual Report on Form 10-K. In the opinion of the Company, the consolidated condensed statements for the unaudited interim periods presented include all adjustments, consisting of normal recurring adjustments, necessary to present a fair statement of the results for such interim periods.Because of the influence of certain holidays, seasonal and other factors on the Company's operations, net earnings for any interim period may not be comparable to the same interim period in previous years or necessarily indicative of earnings for the full year. WALGREEN CO. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) (In millions, except per share amounts) May 31, August 31, May 31, Assets Current Assets: Cash and cash equivalents $ $ $ Short-term investments - - Accounts receivable, net Inventories Other current assets Total Current Assets Non-Current Assets: Property and equipment, at cost, less accumulated depreciation and amortization Goodwill Other non-current assets Total Non-Current Assets Total Assets $ $ $ Liabilities & Shareholders' Equity Current Liabilities: Short-term borrowings $
